Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 48} I concur in the majority’s holdings on the procedural aspects of this case involving the motions to intervene and the appealability of the commission’s orders. I dissent from the substantive holding regarding the legality of the commission’s allowing electric utilities to defer accounting of certain charges until after the market-development period.
{¶ 49} The commission is complicit here in an accounting legerdemain that runs contrary to the purpose of the rate cap imposed by R.C. 4928.34(A)(6) during the market-development period. The cap is meaningless if utilities can simply charge consumers for costs incurred during the market-development period after the expiration of the period. R.C. 4928.35(A) provides the means for electric utilities to seek a rate-schedule adjustment from the commission as “authorized by federal law,” i.e., for costs imposed by the Federal Energy Regulatory Commission, during the period that the cap is in place. The commission had the statutory power to make that adjustment during the market-development period, but the utilities did not request it. What the utilities asked for here from the *395commission, it could not give. Moreover, the commission should not be in the practice of abetting such questionable accounting practices.
Janine L. Migden-Ostrander, Ohio Consumers’ Counsel, and Kimberly W. Bojko, Jeffrey L. Small, and Larry S. Sauer, Assistant Consumers’ Counsel, for appellant.
Jim Petro, Attorney General, Duane Luckey, Senior Deputy Attorney General, and Steven T. Nourse and Thomas G. Lindgren, Assistant Attorneys General, for appellee.
Jones Day and Helen L. Liebman; and Kathy J. Kolich, for intervening appellee FirstEnergy Corporation in case No. 2005-1621.
Jones Day and Helen L. Liebman, for intervening appellee Dayton Power and Light Company in case No. 2005-1679.
{¶ 50} Since the commission lacked the authority to allow the deferral of the costs at issue, I would reverse.